Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

 JESUS GONZALEZ, an individual,

             Plaintiff,                                CASE NO.:
 v.

 ALAMAC, INC.,
 a Delaware corporation,

       Defendant.
 ______________________________________/

                                           COMPLAINT

        Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, ALAMAC, INC.

 (hereinafter “Defendant”) for injunctive relief, attorneys’ fees, and litigation costs, including but

 not limited to disbursements, court expenses, and other fees, pursuant to the Americans with

 Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility Guidelines, 28

 C.F.R. Part 36 (hereinafter “ADAAG”), and alleges:

                                         INTRODUCTION

        1.        Defendant owns and/or operates that certain hotel known as THE RIVER INN,

 located in Washington, D.C. (the “Hotel”). The Hotel has a website located at

 https://www.theriverinn.com (the “Website”). The Hotel takes reservations through its website

 and/or a third-party website and provides information regarding available guestrooms and

 amenities.

        2.        As of March 15, 2012, Defendant was required to ensure that all of its reservation

 systems, including its online reservation systems (a) identify and describe disabled accessible

 features of the Hotel in detail; (b) identify and describe disabled accessible features of ADA

 compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 2 of 15



 the Hotel and its available guestrooms meet their individual accessibility needs (by describing

 accessible and inaccessible features); and (d) allow reservations to be taken for accessible

 guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

 This lawsuit follows.

                                       JURISDICTION AND VENUE

         3.      This Court has original subject matter jurisdiction over this action pursuant to 28

 U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

 enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

 2201 and 2202).

         4.      This Court has personal jurisdiction over Defendant in this action. Defendant owns

 or operates the Website, which is an interactive website through which Defendant seeks to

 consummate financial transaction (reservations and payments) with residents of this District (and

 others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as set

 forth more fully below.

         5.      Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

 part of the events or omissions giving rise to the claims here at issue occurred in this District;

 Plaintiff encountered Defendant’s ADA violations in this District, and the injury to Plaintiff here

 at issue occurred in this District.

                                                  PARTIES




     1
       This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
 requirements apply not only to the Website, but also to every online reservation system on which
 reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
 and others.
                                                     2
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 3 of 15



        6.      At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age

 of 18 years, sui juris, and a resident of Miami-Dade County, Florida.

        7.      Plaintiff has at all material times suffered from a “qualified disability” under the

 ADA. Plaintiff has been diagnosed with paraplegia and uses a wheelchair for mobility purposes.

        8.      Defendant is a Delaware limited liability company conducting business in the

 District and is the owner and/or operator of the Hotel and has control over the content of the

 Website.

                                  COUNT I
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        9.      On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

 provide a clear and comprehensive national mandate for the elimination of discrimination against

 individuals with disabilities and to provide clear, strong, consistent, enforceable standards

 addressing such discrimination, invoking the sweep of congressional authority in order to address

 the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

 Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

 12101(b)(l) - (4).

        10.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

 Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

 Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

 of lodging were required to conform to these revised regulations on or before March 15, 2012.

        11.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

 effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

 28 C.F.R. §36.302(e)(l) provides that:




                                                   3
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 4 of 15



                Reservations made by places of lodging. A public accommodation
                that owns, leases (or leases to), or operates a place of lodging shall,
                with respect to reservations made by any means, including by
                telephone, in-person, or through a third party –

                       (i)     Modify its policies, practices, or procedures to
                               ensure that individuals with disabilities can make
                               reservations for accessible guest rooms during the
                               same hours and in the same manner as individuals
                               who do not need accessible rooms;

                       (ii)    Identify and describe accessible features in the hotels
                               and guest rooms offered through its reservations
                               service in enough detail to reasonably permit
                               individuals with disabilities to assess independently
                               whether a given hotel or guest room meets his or her
                               accessibility needs;

                       (iii)   Ensure that accessible guest rooms are held for use
                               by individuals with disabilities until all other guest
                               rooms of that type have been rented and the
                               accessible room requested is the only remaining
                               room of that type;

                       (iv)    Reserve, upon request, accessible guest rooms or
                               specific types of guest rooms and ensure that the
                               guest rooms requested are blocked and removed
                               from all reservations systems; and

                       (v)     Guarantee that the specific accessible guest room
                               reserved through its reservations service is held for
                               the reserving customer, regardless of whether a
                               specific room is held in response to reservations
                               made by others.

        12.     In promulgating the new requirements, the Department of Justice made clear that

 individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

 immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

 Appx. A.

        13.     Hotels (and motels) are required to identify and describe all accessible features in

 the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

                                                    4
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 5 of 15



 receive information they need to benefit from the services offered by the place of lodging.” 28

 C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

 “accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

 28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

        14.     In addition,

                hotel rooms that are in full compliance with current standards may
                differ, and individuals with disabilities must be able to ascertain
                which features – in new and existing facilities – are included in the
                hotel’s accessible guest rooms. For example, under certain
                circumstances, an accessible hotel bathroom may meet accessibility
                requirements with either a bathtub or a roll in shower. The presence
                or absence of particular accessible features such as these may mean
                the difference between a room that is usable by a particular person
                with a disability and one that is not.

 28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

 features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

 features that may (or may not) be offered within a particular room.

        15.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

 is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

 guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

 communications features in the room. 28 C.F.R. Part 36, Appx. A.

        16.     However, for hotels in buildings constructed prior to the 1991 Standards,

 information about the hotel should include, at a minimum

                information about accessible entrances to the hotel, the path of travel
                to guest check-in and other essential services, and the accessible
                route to the accessible room or rooms. In addition to the room
                information described above, these hotels should provide
                information about important features that do not comply with the
                1991 Standards. For example, if the door to the “accessible” room
                or bathroom is narrower than required, this information should be



                                                    5
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 6 of 15



                included (e.g., door to guest room measures 30 inches clear).
                [emphasis added].

 28 C.F.R. Part 36, Appx. A.

        17.     The Hotel is a place of public accommodation that owns and/or leases and operates

 a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to the 1991

 Standards.

        18.     The Website (and all other online reservation platforms used by the Hotel) allow

 reservations for the Hotel to be taken online. The Defendant has control over information provided

 to the public about the Hotel through the Website and/or other online platforms.

        19.     It is critically important to Plaintiff that any hotel at which he stays is accessible to

 him, which takes some research. Plaintiff frequently researches and assesses the accessible features

 and guestrooms of hotels online, which is the fastest, easiest, and most convenient way for him to

 do so, in furtherance of any planned trips.

        20.     In September 2019, while in this District, Plaintiff visited the Website to learn about

 accessible features of Defendant’s Hotel, and to independently assess whether the Hotel is

 accessible to him, and whether he could independently reserve an accessible room at the Hotel, in

 the same manner as those seeking to reserve non-accessible rooms. Upon his visit, Plaintiff

 discovered that the Website does not comply with the ADA and ADAAG and did not provide him

 with any meaningful accessibility information at all or allow for the online reservation of an

 accessible room (with known accessibility features).

        21.     The Website homepage states nothing about the Hotel’s ADA compliance or

 accessibility features. There is a webpage link at the extreme bottom portion of the Website’s

 webpages titled ADA Compliance, consisting of just five questions answered in bullet point form.

 While certain information is provided as to accessible rooms, the information is insufficient and

                                                     6
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 7 of 15



 not in full compliance with the applicable law. Further, the information is confusing and prevents

 disabled persons from being able to independently determine if the Hotel’s accessibility features

 meet their accessibility needs. Further, there are no photographs on the Website that depict the

 accessible features. Also, the webpage fails to disclose what Hotel areas are not accessible and do

 not comply with the applicable standards.

        On the Our Story webpage, the Hotel purports to fulfill “a very important role: to

 personalize every experience to the distinct needs of each guest…” (Emphasis added). However,

 no reference is made as to how the Hotel does this for the accessible needs of disabled guests that

 stay and/or visit the Hotel.

        On the Website’s FAQ webpage, no information is provided about the Hotel’s

 accessibility. There is one question and answer that relates to how a disabled person can contact

 the Hotel’s team to discuss potential accommodations related to the Website-not the Hotel

 property.

        On the top of the webpage there is the link for the Accommodations webpage. When you

 place the cursor over it, a drop down link titled Pet Friendly automatically appears. This link opens

 a webpage dedicated entirely to the Hotel’s pet friendly policy and the Hotel’s goal for that four-

 legged companions are happy. There is no comparable webpage dedicated to the Hotel’s policy

 and procedure to ensure equal access of its facilities by the disabled, which is the law of the land.

        Clicking the Accommodations link opens a webpage providing a description of the Hotel’s

 room accommodations. Here, the accommodations are described in marketing narratives and bullet

 point lists of features and services. There is also another reminder that the Hotel loves pets, stating

 they can enjoy their own pet-friendly amenities. Yet the Hotel expresses no similar sentiment

 regarding the disabled and provides absolutely no information on accessibility features when



                                                     7
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 8 of 15



 discussing its accommodations on this webpage. The Hotel lists five room categories, none of

 which are designated as ADA compliant or accessible. Each is depicted in photographs and has a

 brief narrative description. However, none of them provide any information on ADA compliance

 or accessibility features, especially as to bathing facilities. This includes the Single Queen and

 One-Bedroom King Suite, which are the room categories that purportedly have the Hotel’s only 2

 accessible rooms.

        An online reservation can be processed by clicking any BOOK NOW link at the top of

 each webpage and at each room category on the Accommodations webpage. Either way, what

 appears to be a third-party reservation platform (engine) opens a new interactive webpage. Here,

 you enter the particulars of your hotel stay, dates, number of persons, etc. There is a link titled

 Hotel Info, which expands a window with additional links, including Description, Rooms and

 Characteristics. Each link expands the window and provides related information similar to the

 descriptions above, i.e. pet-friendly policy. Again, at no time are policies regarding the disabled

 discussed or any information on accessibility provided.

        After selecting the parameters of the stay, the Website generates a new webpage listing all

 the available room categories available. Each available room category is described in a brief

 narrative and a list of room amenities by icons. None of the room categories, especially the Single

 Queen and One-Bedroom King Suite, provide any description on that room’s accessible features.

 It is from these room-category descriptions that you select your room and process the online

 reservation. After selecting the Single Queen or One-Bedroom King Suite, and following the

 online reservation process, each room category can be reserved. However, it is not possible to

 confirm online a reservation of an accessible room.




                                                   8
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 9 of 15



        In sum, the Website fails to provide sufficient information on room accessibility. Thus,

 Plaintiff or any disabled person cannot independently assess whether the Hotel and the rooms can

 accommodate his or he respective accessibility needs. Further, non-accessible rooms can be

 reserved online but accessible rooms cannot be reserved in the same manner.

        22.      The Website also has inadequate accessibility information concerning common

 areas and hotel amenities. There is no indication at any point no that the Hotel common areas meet

 the 1991 Standards, or alternatively (as applicable):

              a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                 not, the ways in which it does not comply, so that Plaintiff and others similarly

                 situated can evaluate whether it is accessible to them;

              b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

                 if not, the ways in which it does not comply, so that Plaintiff and others similarly

                 situated can evaluate whether it is accessible to them;

              c. Whether restaurant or other food service areas at the Hotel comply with the 1991

                 Standards, and if not, the ways in which they do not comply, so that Plaintiff and

                 others similarly situated can evaluate whether it is accessible to them;

              d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

                 comply with the 1991 Standards, and if not, the ways in which they do not comply,

                 so that Plaintiff and others similarly situated can evaluate whether it is accessible

                 to them;

              e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

                 the ways in which it does not comply, so that Plaintiff and others similarly situated

                 can evaluate whether it is accessible to them;



                                                     9
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 10 of 15



          f. Whether the business center complies with the 1991 Standards, and if not, the ways

             in which it does not comply, so that Plaintiff and others similarly situated can

             evaluate whether it is accessible to them;

          g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

             the ways in which they do not comply, so that Plaintiff and others similarly situated

             can evaluate whether it is accessible to them;

          h. Whether the route from the public entrance to the registration desk is accessible in

             compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          i. Whether the route from the registration desk to the accessible rooms is accessible

             in compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          j. Whether the route from the public entrance to the business center is accessible in

             compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          k. Whether the route from the accessible guestrooms to the business center is

             accessible in compliance with the 1991 Standards, and if not, the ways in which it

             does not comply, so that Plaintiff and others similarly situated can evaluate whether

             it is accessible to them;




                                                10
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 11 of 15



          l. Whether the route from the public entrance to the pool (if any) is accessible in

             compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

             in compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          n. Whether the route from the public entrance to the fitness center is accessible in

             compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          o. Whether the route from the accessible guestrooms to the fitness center is accessible

             in compliance with the 1991 Standards, and if not, the ways in which it does not

             comply, so that Plaintiff and others similarly situated can evaluate whether it is

             accessible to them;

          p. Whether the route from the public entrance to the restaurant or food service areas

             is accessible in compliance with the 1991 Standards, and if not, the ways in which

             it does not comply, so that Plaintiff and others similarly situated can evaluate

             whether it is accessible to them;

          q. Whether the route from the accessible guestrooms to the restaurant or food service

             areas is accessible in compliance with the 1991 Standards, and if not, the ways in




                                                 11
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 12 of 15



                  which it does not comply, so that Plaintiff and others similarly situated can evaluate

                  whether it is accessible to them;

               r. Whether the route from the public entrance to the conference/ballroom space is

                  accessible in compliance with the 1991 Standards, and if not, the ways in which it

                  does not comply, so that Plaintiff and others similarly situated can evaluate whether

                  it is accessible to them;

               s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

                  accessible in compliance with the 1991 Standards, and if not, the ways in which it

                  does not comply, so that Plaintiff and others similarly situated can evaluate whether

                  it is accessible to them;

         23.      This is not intended to be an exclusive list, and Plaintiff brings this action to

  remediate all violations of the ADAAG found to exist upon the Website, and upon all online

  reservation platforms used by the Hotel.

         24.      In addition to the list above, upon information and belief, Defendant may not

  effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

  until all other guest rooms of that type have been rented and the accessible room requested is the

  only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

  types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

  reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

  reservations service is held for the reserving customer, regardless of whether a specific room is

  held in response to reservations made by others. Discovery is required on these issues.

         25.      Plaintiff will visit the Website again upon the Defendant’s compliance with the

  laws and regulations specified herein, in order learn about the accessible (and inaccessible)



                                                      12
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 13 of 15



  features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

  assess the extent to which the hotels meet each of his specific accessibility needs, and determine

  whether he can reserve an accessible guestroom. If the Hotel is the most suited to his accessibility

  needs as compared to other suitable hotels reviewed online, he will book a stay there.

         26.     Plaintiff intends to visit Washington, D.C. in the Spring of 2020, in honor of and

  tribute to his now deceased mother. As a citizen of the United States, he also wants to visit revisit

  his Nation’s Capital and learn and experience the pride from visiting historical sites and other

  important attractions.

         27.     Defendant has discriminated against Plaintiff and all other mobility-impaired

  individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

  privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

  and ADAAG violations as set forth above. Defendant has had eight (8) years to bring the Website

  (and other online reservation platforms, as applicable) into compliance with the ADAAG

  revisions, but has failed or refused to do so.

         28.     Modifying the Website (and other online reservation platforms, as applicable) to

  comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

  readily achievable. But in any event, upon information and belief, the Website has been altered,

  updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

         29.     Defendant will continue to discriminate against Plaintiff and all other disabled

  individuals who access the Website (and other online reservation platforms, as applicable) unless

  and until Defendant modifies the Website (and other online reservation platforms, as applicable)

  to set forth all required information, as set forth above.




                                                      13
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 14 of 15



         30.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

  and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

  Defendant is required to correct the ADA violations found upon the Websites (and other online

  reservation platforms, as applicable), and to maintain the Websites (and other online reservation

  platforms, as applicable), inclusive of the online reservation system, and accompanying policies

  and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

  requirements.

         31.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

  to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with

  the ADA and its remedial purposes, and to alter and maintain its Website (and other online

  reservation platforms, as applicable), and all online reservation systems, in accordance with the

  requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

         WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter

  judgment against Defendant, and in his favor, as follows:

               a. A declaration that the Website (and other online reservation platforms, as

                  applicable) is owned, leased, operated, and/or controlled by Defendant is in

                  violation of the ADA;

               b. Temporary and permanent injunctive relief enjoining Defendant from continuing

                  its discriminatory practices, including the requirement that Defendant permanently

                  implement policies, practices, procedures, including online content, consistent with

                  the mandates of the 2010 ADAAG Standards on its Website (and other online

                  reservation platforms, as applicable);




                                                     14
Case 1:19-cv-23837-UU Document 1 Entered on FLSD Docket 09/13/2019 Page 15 of 15



           c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

              or controlling content on any website through which it is offering online

              reservations for any hotel that it owns or operates, unless such website and online

              reservation system fully comply with 28 C.F.R. §36.302(e)(l);

           d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

              associated with this action, in favor of Plaintiff;

           e. An award of compensatory damages deemed just and appropriate to Plaintiff; and

           f. Such other and further relief as this Court deems just, necessary and appropriate

              under the circumstances.

  DATED September 13, 2019


                                                        Respectfully Submitted,

                                                        LAW OFFICES OF NOLAN KLEIN
                                                        Attorneys for Plaintiff
                                                        5550 Glades Road, Suite 500
                                                        Boca Raton, FL 33431
                                                        PH: (954) 745-0588
                                                        www.nklegal.com

                                                  By:     /s/ Hector Ramirez
                                                        HECTOR RAMIREZ, ESQUIRE
                                                        ramirez@nklegal.com
                                                        amy@nklegal.com




                                                  15
